Case 1:17-cv-03070-KLM Document 86 Filed 05/22/19 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-3070-KLM

DIEGO SEDILLO,

        Plaintiff,

v.

LONG VIEW SYSTEMS CO. (USA),

      Defendant.
______________________________________________________________________________

  PLAINTIFF’S MOTION FOR ATTORNEY FEES AND NON-TAXABLE EXPENSES
______________________________________________________________________________

        Plaintiff, through his undersigned counsel, respectfully submits this Motion for Attorney

Fees and Non-Taxable Expenses, pursuant Fed. R. Civ. P. 54(d)(2), 42 U.S.C. § 1988(b) and (c),

and 42 U.S.C. § 2000e-5(k). In support of his Motion, Plaintiff states as follows:

        Compliance with D.C.Colo.LCivR 7.1(A): Plaintiff’s counsel conferred multiple times

with counsel for Defendant about this Motion and the underlying issues and detail. Specifically,

emails and documents were exchanged on May 6, 9, 10, 17 and 21. Defendant’s position is that

Defendant does not object to the hourly rate claimed for Plaintiff’s Of Counsel attorney, the law

clerk or the paralegals who worked on the case. However, Defendant made no additional

stipulations.

                                        INTRODUCTION

        On April 19, 2019, the jury returned a verdict in favor of Plaintiff on his claims for a

hostile work environment in violation of Title VII and a hostile work environment in violation of

42 U.S.C. § 1981. An Amended Final Judgment (Doc. # 77) was entered in this case on April
Case 1:17-cv-03070-KLM Document 86 Filed 05/22/19 USDC Colorado Page 2 of 5




23, 2019. Plaintiff requested an Extension of Time to File his Motion for Attorney Fees and

Related Non-Taxable Expenses through May 22, 2019 in this matter on May 7, 2019 (Doc. #82).

His request for an extension of time was granted on May 8, 2019 (Doc. #83). Accordingly, the

instant Motion is filed timely and in accordance with Fed. R. Civ. P. 54(d)(2).

                                             MOTION

       Plaintiff seeks attorney fees and non-taxable costs1 for his successful claim under Section

1981 pursuant to 42 U.S.C. § 1988(b) and (c), respectfully. Plaintiff seeks his attorney fees and

costs for his successful claim under Title VII pursuant to 42 U.S.C. § 2000e-5(k).

       As the Court is aware from the five-day jury trial that was held April 15-19, 2019, as well

as presiding over this matter since its filing in December 2017, this was a hotly-contested case

involving multiple witnesses, a retained expert, and hundreds of exhibits. Despite the emotional

distress he suffered (and that the jury awarded him damages for), Plaintiff persevered to prove

that the Defendant created a hostile work environment in violation of two federal statutes.

Plaintiff presented the majority of his claims to the jury, and they awarded what is not a nominal

amount - $50,000.00. Plaintiff is entitled to an award of reasonable attorney fees and non-

taxable amounts as follows:

       A.      Attorney Fees

       As set forth in detail in the attached affidavit (Ex. 1 hereto), Plaintiff’s reasonable

attorney fees from August 24, 2017 to May 22, 2019 totaled $418,720.00. This is for the



1
  Separately Plaintiff filed his Bill of Costs. Defendant then filed a Bill of Costs seeking
thousands of dollars of costs against Plaintiff. On May 21, 2019, the Clerk taxed Defendant with
$11,273.68 in costs for Plaintiff (Doc. No. 85). And, the Clerk found that Defendant was not the
prevailing party and taxed no costs (or zero) against the Plaintiff (Doc. No. 84).
                                                  2
Case 1:17-cv-03070-KLM Document 86 Filed 05/22/19 USDC Colorado Page 3 of 5




following time, as detailed in Exhibit 1 and supporting invoices:




       As the invoices reflect, these fees are reasonable and conservatively incurred. Indeed,

other than for a nominal amount of time while jury instructions were argued, Plaintiff presented

his case at trial with only one attorney, while Defendant had two attorneys present at every

deposition and the five days of trial. Throughout the case, Plaintiff’s counsel exercised

appropriate (and conservative) billing judgment, while still providing diligent advocacy (i.e.,

supplementing discovery and disclosure responses multiple times, as third parties and others

updated pertinent information in the 16 months of litigation).

       The total amount of attorney fees requested is, as set forth in the attached Affidavit and

invoicing, reasonable. It was computed using traditional lodestar principles: the number of hours

reasonably expended and a reasonable hourly rate, multiplied by each other. See Ramos v.

Lamm, 713 F.2d 546 (10th Cir. 1983); Pennsylvania v. Del. Valley Citizens Council for Clean

Air, 478 U.S. 546, 564 (1986).




                                                 3
Case 1:17-cv-03070-KLM Document 86 Filed 05/22/19 USDC Colorado Page 4 of 5




       B.     Non-Taxable Expenses

       Plaintiff retained Harper Hofer & Associates to serve as his expert (economist). (See

Exhibit 1.) The total amount incurred in non-taxable expenses, and claimed herein, is

$14,251.64.

       WHEREFORE, Plaintiff respectfully requests that the Court award him the total amount

of $432,971.64 in attorney fees and non-taxable expenses.

       Respectfully submitted this 22nd day of May 2019.

                                                            MARTINEZ LAW GROUP, P.C.

                                                            By: /s/ Meghan W. Martinez
                                                               Meghan W. Martinez
                                                               720 South Colorado Boulevard
                                                                South Tower, Suite 1020
                                                               Denver, CO 80246
                                                               Telephone: (303) 597-4000
                                                               Fax: (303) 597-4001
                                                               martinez@mlgrouppc.com

                                                               ATTORNEY FOR PLAINTIFF




                                                4
Case 1:17-cv-03070-KLM Document 86 Filed 05/22/19 USDC Colorado Page 5 of 5




                               CERTIFICATE OF SERVICE

      I hereby certify that on this 22nd day of May 2019, I filed and served a true and correct
copy of the foregoing PLAINTIFF’S MOTION FOR ATTORNEY FEES AND NON-
TAXABLE EXPENSES via the CM/ECF system on the following:

       Brooke A. Colaizzi
       Alyssa L. Levy
       Sherman & Howard
       633 Seventeenth Street
       Suite 3000
       Denver, CO 80202
       bcolaizzi@shermanhoward.com
       alevy@shermanhoward.com
       Attorneys for Defendant

                                                          /s/ Beth Reinhardt
                                                          Beth Reinhardt, Paralegal




                                              5
